DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on 7.1.2022.
Claims 1, 3-6, 9-13 are pending and have been examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments and Amendments
Applicant's arguments filed 7.1.22  have been fully considered. 
The Applicant has made significant amendments to the independent claim 1 and its dependents, cancelled claims 2, 7-8 (Office Action dated 3.7.22 had rejected Claim 8 under 35 U.S.C 112(b) and claim is now cancelled) and added new claims 11-13. This may necessitate new prior art search and application of new references as and when required.
With respect to 35 U.S.C 102 rejections, the Applicant provides several arguments to which the
Examiner will respond accordingly:
Applicant Argument 1: However, in Dang, the first leg 342A, the second leg 342B, and the bridges 341A, 341B" are not bent substantially by 90 degrees relative to the planar branch 347 and do not have a twist portion between the planar branch 347and an end remote from the planar branch 347, see below Fig. 2B of Dang.
Examiner Response 1: Original claim 1 does not address the planar right angular separation. Dang (Para 0037) discloses “Referring to FIG. 1B, the third phase lead bus bar 340 can have a planar branch 347 with a first leg 342A and a second leg 342B leg extending from the planar branch 347. The legs 342A, 342B can be connected to the planar branch 347 via bridges 341A, 341B that can include a bend or compound bend, such that the legs 342A, 342B extend at an angle and/or lie within a different plane than the planar branch 347”. Therefore, 347, 342A, 342B, 341A, 341B are not precluded from being in the same plane or parallel planes in which case they are on a plane that is 90 degree relative to contact face plane. Amended claim 1 has  new limitations which will be addressed below.
 With respect to 35 U.S.C 103 rejections, the Applicant provides several arguments to which the
Examiner will respond accordingly:
Applicant Argument 1: However, in Blissenbach, the conductor 100 is twisted between two slots 78 of the stator core 70, and does not have any contact face, i.e. Blissenbach fails to disclose a "twist portion between the contact face and an end remote from the contact face" as claimed in claim 1. 
Therefore, the Office appears to use improper hindsight reconstruction to pick and choose among isolated disclosures. 
Examiner Response 1: Examiner respectfully disagrees with above assertion. The teaching from conductor 100 in Blissenbach is that a twist is a needed when a conductor (100(A), 100(B)) is bent along both the radial and axial directions as disclosed below in Fig 7.

    PNG
    media_image1.png
    603
    716
    media_image1.png
    Greyscale


Claim Objections
Claim 5 is objected to because of the following informalities: 
 	Claim 5 recites in part “contact face at an angle of from 80 to 100” (Line 4). The word “degrees”  should be added.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dang2 in view of Blissenbach.
Regarding Claim 1,  Dang2 discloses a stator (Fig 2A below, 200, 205) for an electrical machine [Abstract], comprising 
- a plurality of pins (Fig 2A, 210) which are arranged on at least two concentric circles (Fig 2A, 215A, 215B, 215C, 215D); and 
a plurality of interfaces (Fig 1B below, 120, 130), each of the plurality of interfaces including a contact face (Fig 1B, 120A, 130A) and two electrically conductive legs (Fig 1D below, 122B, 122A, Fig 1E, 132A, 132B ) extending from the contact face (Fig 1B, 120A, 130A) and connected to the plurality of pins at ends (Fig 1D, 124B, 123B, 124A, 123A, Fig 1E, 133A, 133B, 134A, 134B) remote from the contact face to support [Dang2, Para 0053] the contact face (Fig 4A below) , 
wherein the two electrically conductive legs are respectively connected to at least one of the plurality of  pins on the at least two concentric circles (Fig 4A, B1-3 and B4-6, Fig 4A, A1-3 and A4-6) different from one another, 
each of the two electrically conductive legs is bent substantially by 90 degrees relative to the contact face (Fig 1D and 1E show legs are 90 degree apart planes from contact face). 
Dang2 does not disclose at least one of the two electrically conductive legs in at least one of the plurality of interfaces has a twist portion between the contact face and an end remote from the contact face.
Blissenbach discloses the leg (Blissenbach, Fig 8 below, L) has a twist (Fig 8, 818).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the stator of Dang with the leg having a twist portion as taught by Blissenbach in order to appropriately position the end of the leg relative to the other end.

    PNG
    media_image2.png
    703
    639
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    711
    979
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    560
    738
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    549
    735
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    709
    857
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    418
    645
    media_image7.png
    Greyscale


Regarding Claim 3 , Dang2 in view of Blissenbach discloses the stator according to claim 1. Dang2 in view of Blissenbach further discloses the twist (Fig 8 above, 818) portion is provided both axially (Fig 8, AA) and radially (Fig 8, R) to the stator (Blissenbach, Fig 2, 42). (The twist has both a radial and axial component to it).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the stator of Dang2 in view of Blissenbach with the leg having a radial and axial twist as further taught by Dang2 in view of Blissenbach in order to appropriately position the end of the leg relative to the other end.
Regarding Claim 4, Dang2 in view of Blissenbach discloses the stator (Fig 2A below, 200, 205) according claim 1. Dang2 in view of Blissenbach further discloses at least one of the two electrically conductive legs (Fig 1D above, 122B, 122A, Fig 1E, 132A, 132B ) in each of the plurality of interfaces (Fig 1B above, 120, 130), is connected to at least two of the plurality of pins (Fig 4A above, B1-3 and B4-6, Fig 4A, A1-3 and A4-6) at the end (Fig 1D, 124B, 123B, 124A, 123A, Fig 1E, 133A, 133B, 134A, 134B) remote from the contact face (Fig 1B, 120A, 130A). 
Regarding Claim 6, Dang2 in view of  Blissenbach discloses the stator according to claim 1. Dang2 in view of  Blissenbach further discloses each of the plurality of  interfaces (Fig 1B above, 120, 130), at the contact face (Fig 1B, 120A, 130A), has a recess (Fig 1D, R2, Fig 1E, R1) for a contact pin or contact screw. 
Regarding Claim 10, Dang2 in view of  Blissenbach discloses a vehicle [Dang2, Para 0002] comprising an electrical machine [Abstract] including a stator [Abstract] according to claim 1.
Claim 9 is  rejected under 35 U.S.C. 103 as being unpatentable over Dang2 in view of Blissenbach and Cominetti.
Dang2 discloses the stator according to claim 1. Dang does not disclose a conductor connects selected pins below the interface. 
Cominetti discloses a conductor (Cominetti, Fig 11 below, 21) connects selected pins (Cominetti, Fig 11, P1, P2) [Para 0024] below the interface (Cominetti, Fig 15 below, I)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the stator of Dang2  in view of  Blissenbach with the conductor connecting the selected pins as taught by Cominetti in order to ensure the interface is easily accessible without any interference from the conductors.

    PNG
    media_image8.png
    577
    477
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    746
    599
    media_image9.png
    Greyscale

Allowable Subject Matter
Claims 5,11,12,13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5 is allowable (subject to overcoming claim objection) for disclosing the stator according to claim 4, wherein the  at least one of the two electrically conductive legs in the at least one of the plurality of interfaces is bent between the twist portion and the end remote from the contact face at an angle of from 80 to 100. Neither Dang2 in view of Blissenbach and/or Cominetti discloses the location of the bent portion between the twist portion and the remote ends with angle between 80 to 100 degrees.
Claim 11 is allowable a it is dependent upon Claim 5.
Claim 12 is allowable for disclosing the stator according to claim 1, wherein the plurality of interfaces is arranged above the plurality of pins, and the two electrically conductive legs respectively extend downwardly from two sides of the contact face to be faced with each other. Neither Dang2 in view of Blissenbach and/or Cominetti discloses the plurality of interfaces is arranged above the plurality of pins, and the two electrically conductive legs respectively extend downwardly from two sides of the contact face to be faced with each other. 
Claim 13 is allowable for the stator according to claim 1, wherein the plurality of interfaces includes a first interface, a second interface, and a third interface, and the two electrically conductive legs includes an inner leg and an outer leg, the inner leg of the first interface includes two elbows bent in a circumferential direction 3Application No.: 16/803,568of the at least two concentric circles, and the inner leg of each of the second interface and the third interface includes an elbow bent in a radial direction of the at least two concentric circles, and the inner leg of each of the second interface and the third interface includes the twist portion between the contact face and the elbow. Neither Dang2 in view of Blissenbach and/or Cominetti discloses all of the limitations of Claim 13.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832   


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832